317 A.2d 866 (1974)
Ruth A. CABILLO et al., Appellants,
v.
Robert CABILLO et al., Appellees.
Nos. 7732 to 7738, 7740.
District of Columbia Court of Appeals.
Argued February 26, 1974.
Decided April 1, 1974.
Edward E. Schwab, Washington, D. C., with whom Eleanor Hellrung and Andrew T. Moss, Washington, D. C., were on the brief, for appellants.
No appearances for appellees.
Before FICKLING, GALLAGHER and YEAGLEY, Associate Judges.
PER CURIAM:
Appellants in these consolidated appeals petitioned in forma pauperis under D.C. Code 1973, § 15-712, to be relieved from payment of costs with respect to their actions for either divorce or annulment. They alleged in their affidavits that they were unable, because of their poverty, to pay the costs of the action and still provide the necessities of life for their children and themselves. The affidavits further reveal that all of the appellants except Mrs. Conner (Case No. 7740) are on welfare; Mrs. Conner's income, however, is only slightly above the welfare standard.
Under these circumstances the trial court was controlled by Harris v. Harris, 137 U. S.App.D.C. 318, 424 F.2d 806, cert. denied, 400 U.S. 826, 91 S.Ct. 50, 27 L.Ed.2d 55 (1970), and required to grant appellants' petitions to proceed in forma pauperis.
Furthermore, because these petitions were denied by the trial court, appellants were effectively barred from proceeding upon their claimed right to a dissolution of their marriages. Therefore, appellants were deprived not only of their statutory right under Section 15-712, but also their right to due process under the Constitution. Boddie v. Connecticut, 401 U.S. 371, 91 S. Ct. 780, 28 L.Ed.2d 113 (1971).
*867 We accordingly reverse the orders of the trial court and direct that appellants be permitted to proceed in forma pauperis pursuant to Section 15-712.
Reversed.